DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 10/11/2021 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL.
	Amendment made to claim 28 overcomes the previously presented claim objection, corresponding objection is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-8, 17 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 9-12, 17, 21-23 and 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vujcic (US 2009/0252125).
	Vujcic discloses the following features.
	Regarding claim 1, an apparatus (see terminal in Fig. 14) comprising: a processor that generates random access preamble sequence to establish a random access channel for an uplink transmission, wherein the random access preamble sequence comprises indication information (see RACH preamble transmitted by the terminal in step S1402 in Fig. 14 including code signature sequence for establishing the random access channel for uplink transmission of the RACH payload in step S1406); and a transmitter that transmits the random access preamble sequence (see Fig. 14, wherein the terminal transmits the RACH preamble in step S1402); and transmits uplink information separate from the random access preamble sequence based on the indication in the random access preamble sequence (see transmission in step S1406 that includes information in the preamble; also see paragraph [0176], which recites “a random access channel (RACH) payload including a terminal ID and a preamble (code signature sequence)”).

	Regarding claim 5, wherein the indication information indicates one or more of a transmission resource assignment, a new data indicator, a transmit power control command, a modulation and coding scheme reference signal, an acknowledgement and non-acknowledgement resource assignment, a multiple access code (see “code signature sequence” recited in paragraph [0176]), and a scrambled code.



	Regarding claim 7, wherein the uplink information is transmitted using the multiple access code (see “a random access channel (RACH) payload including a terminal ID and a preamble (code signature sequence)” recited in paragraph [0176]).

	Regarding claim 9, a method comprising: generating a random access preamble sequence to establish a random access channel for an uplink transmission, wherein the random access preamble sequence comprises indication information (see RACH preamble transmitted by the terminal in step S1402 in Fig. 14 including code signature sequence for establishing the random access channel for uplink transmission of the RACH payload in step S1406); transmitting the random access preamble sequence (see Fig. 14, wherein the terminal transmits the RACH preamble in step S1402); and transmitting uplink information separate from the random access preamble sequence based on the indication in the random access preamble sequence (see transmission in step S1406 that includes information in the preamble; also see paragraph [0176], which recites “a random access channel (RACH) payload including a terminal ID and a preamble (code signature sequence)”).



	Regarding claim 11, wherein the control information comprises one or more of a remote unit identification (see “(RACH) payload including a terminal ID” recited in paragraph [0178]) a buffer status report, and a HARQ request process number.

	Regarding claim 12, wherein a mapping relationship between the random access preamble sequence and the indication information is predefined or received (see Fig. 6 and paragraph [0045], wherein signatures for the RACH preamble are selected from predefined signature sets on the basis of ASC) from an external device.

	Regarding claim 17, an apparatus (see network in Fig. 14, which may be a Node B as shown in paragraph [0133]) comprising: a receiver that: receives a random access preamble sequence, wherein the random access preamble sequence to establish a random access channel is for an uplink transmission and comprises indication information (see RACH preamble transmitted by the terminal in step S1402 in Fig. 14 including code signature sequence for establishing the random access channel for uplink transmission of the RACH payload in step S1406); and receives uplink information separate from the random access preamble sequence based on the indication in the random access preamble sequence (see transmission in step S1406 

Regarding claim 21, wherein the indication information indicates one or more of a transmission resource assignment, a new data indicator, a transmit power control command, a modulation and coding scheme reference signal, an acknowledgement and non-acknowledgement resource assignment, a multiple access code (see “code signature sequence” recited in paragraph [0176]), and a scrambled code.

	Regarding claim 22, a transmitter that transmits acknowledgement or non-acknowledgement feedback information corresponding to the reception of the uplink information (see step S1408, wherein the terminal receives ACK/NACK in response to the uplink RACH payload transmitted in step S1406).

	Regarding claim 23, wherein the uplink information is received using the multiple access code (see “a random access channel (RACH) payload including a terminal ID and a preamble (code signature sequence)” recited in paragraph [0176]).

	Regarding claim 25, a method comprising: receiving a random access preamble sequence, wherein the random access preamble sequence to establish a random access channel is for an uplink transmission and comprises indication information (see RACH preamble transmitted by the terminal in step S1402 in Fig. 14 including code 

Regarding claim 26, wherein the uplink information comprises one or more of control information and data information (see step S1406 in Fig. 14, wherein the RACH payload includes the payload, which is considered as data information, and the Temp Id, which is considered as control information).

	Regarding claim 27, wherein the control information comprises one or more of a remote unit identification (see “(RACH) payload including a terminal ID” recited in paragraph [0178]) a buffer status report, and a HARQ request process number.

	Regarding claim 28, wherein a mapping relationship between the random access preamble sequence and the indication information is predefined or received (see Fig. 6 and paragraph [0045], wherein signatures for the RACH preamble are selected from predefined signature sets on the basis of ASC) from an external device.

Regarding claim 29, wherein the indication information indicates one or more of a transmission resource assignment, a new data indicator, a transmit power control 

Regarding claim 30, transmitting acknowledgement or non-acknowledgement feedback information corresponding to eh reception of the uplink information (see step S1408, wherein the network transmits ACK/NACK in response to the uplink RACH payload transmitted in step S1406).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vujcic as applied to claims 5 and 21 above, and further in view of Ishii (US 2010/0246510).
	Vujcic discloses the features as shown above.
	Vujcic does not disclose the following features: regarding claims 8 and 24, wherein the uplink information is scrambled by the scrambled code.
	Ishii discloses the following features.
	Regarding claims 8 and 24, wherein the uplink information is scrambled by the scrambled code (see paragraphs [0073] and paragraph [0076], wherein the mobile station detects a random access response containing the random access preamble identifier and transmits uplink signal using the uplink scrambling sequence corresponding to the random access preamble).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Vujcic using features, as taught by Ishii, in order to enabling a mobile station to perform scramble processing on an uplink signal, and to transmit the uplink signal even before a radio base station apparatus specifies the mobile station (see paragraph [0024] of Ishii).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUTAI KAO/Primary Examiner, Art Unit 2473